Citation Nr: 0119515	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  00-17 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a skin disorder 
secondary to sun exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel









INTRODUCTION

The veteran had active service from September 1959 until 
August 1963 and again from September 1990 until April 1991.  
The DD 214 for this period reflects almost 6 months of 
foreign service.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a May 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO), which denied the benefit 
sought on appeal.


REMAND

A preliminary review of the record reveals that in November 
of 1999 the veteran requested service connection for a skin 
disorder, which the veteran claims was incurred as a result 
of repeated exposure to the sun and repeated sunburn during 
his six months of service during the Gulf War.  The veteran 
related in his substantive appeal dated July of 2000 that his 
duty of enforcing security zones in open boats has left him 
with "residual effects" (i.e. - the current skin disorders) 
of this exposure.

Service medical records for the veteran's period of service 
in the Gulf War reveal no complaint of or treatment for any 
skin disorder, sunburn, heat or sun-related exposure.  
Service medical records relating to the veteran's September 
1959 until August 1963 service are also silent as to any 
complaints of or treatment for any skin disorder or heat or 
sun-related exposure.  The only information within the claims 
file as to the veteran's service duties prior to the Gulf War 
is found in the veteran's March 1992 Application for 
Compensation or Pension where he indicates that from 1960 to 
1963 his duty was as aircrewman aboard "CG amphibian 
aircraft."

The veteran points to VA treatment records as supporting his 
contention that his current skin disorder results from his 
service in the Gulf War.  The records on which the veteran 
relies are November 1999 VA outpatient treatment records.  
These records indicate the veteran has poikiloderma of 
Civatte of the neck area. Hyphenated next to the finding of 
poikiloderma is the phrase "sun induced changes."  The 
record does not express an opinion as to whether the 
veteran's poikiloderma resulted from exposure to the sun 
during his Gulf War service, or any period of active service.  
Hyperpigmentation on the left cheek with a lesion was also 
determined.  Biopsy of the lesion was performed and resulted 
in a finding that the lesion was benign.  Though it was noted 
that the pathology of these disorders was discussed, the 
substance of that discussion is not added to the VA treatment 
record for that visit.

In its rating decision of May 2000, in relation to the 
veteran's poikiloderma of Civatte, the RO noted, "Civatte 
was a French dermatologist who first described a common 
weathering change which affects the skin of the sides and 
front of the neck.  The term "poikiloderma" refers to a 
change in the skin where there is thinning, increased 
pigmentation and dilation of the fine blood vessels 
(telangiectasia).  The exact cause is unknown.  Contributing 
factors are: fair skin, accumulated sun exposure, 
photosensitizing components of cosmetics and toiletries 
especially perfumes, and hormonal factors."  Noting that the 
available evidence failed to show that the veteran's skin 
condition resulted from his brief deployment to the Middle 
East, the RO denied the claim as not well-grounded.  This 
prerequisite to developing a claim is no longer in effect.  

During the pendency of the veteran's appeal there was a 
significant change in the law pertaining to veteran's 
benefits.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims, which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  This law eliminates 
the concept of a well-grounded claim, and provides that VA 
will assist a claimant in obtaining evidence required to 
substantiate a claim.  Specifically, the law requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of this notification, VA is 
required to inform the claimant as to what evidence the 
claimant is to provide and what evidence, if any, VA will 
attempt to obtain on the claimant's behalf.  This duty 
includes securing medical records to which a reference has 
been made, as well as conducting a medical examination when 
such an examination is necessary to make a decision on the 
claim.  This legislation is applicable to this veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).

As the record now stands the veteran has treatment records 
showing a current skin disorder that may be related to sun 
exposure and he is competent to claim that he was exposed to 
sun while performing his duties in the Persian Gulf for 
almost 6 months during his service from September 1990 to 
April 1991.  What is missing is competent medical evidence 
linking any current skin disorder to the veteran's claimed 
sun exposure in service.  In view of the above, the Board 
finds that a VA examination of the veteran's skin should be 
performed and an opinion expressed as to the nature and 
etiology of any skin disorder present, and whether that skin 
disorder is as likely as not related to the veteran's periods 
of active service.  The Board finds that such an opinion is 
necessary in reaching an equitable disposition of the 
veteran's claim and is therefore required to comply with the 
provisions of the Veterans Claims Assistance Act of 2000.

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions.

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers he 
has seen for treatment of any skin 
disorder.  After obtaining any necessary 
authorization from the veteran, the RO 
should obtain and associate with the file 
any medical records identified by the 
veteran that have not been previously 
obtained.

2.  The RO should schedule the veteran 
for a VA examination by an appropriate 
physician for the purpose 



of determining the nature and etiology of 
any skin disorder shown to be present.  
The RO should provide the examiner with a 
copy of this Remand and the veteran's 
claims file, including all documents that 
have been associated with the claims file 
for review in conjunction with the 
examination.  Following a comprehensive 
evaluation, during which all indicated 
studies are conducted, the examiner 
should indicate whether the veteran 
currently has a skin disorder.  If the 
examiner determines that the veteran has 
a skin disorder, he should opine whether 
the disorder is as least as likely as not 
to be related to his service including 
his claim of sun exposure while serving 
in the Persian Gulf.  The examiner should 
provide the rationale upon which his 
opinion is based. 

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  Any additional 
action considered necessary to comply 
with the notice and development 
requirements of the Veterans Claims 
Assistance Act of 2000 should be 
undertaken.  If the benefits sought are 
not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified



		
	STEVEL L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


